DETAILED ACTION
Status of Application
Claims 1-6 and 10-20 have been examined in this application. Claims 7-8 are withdrawn. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Species 1 and Species 3 in the reply filed on 4/22/2022 is acknowledged.  The traversal is on the ground(s) that the subspecies requirement was improver.  This is found persuasive because in arguments on p. 2 or the response and in the interview held 2/28/2022.
Therefore, the requirement to elected between subspecies has been withdrawn; however, the restriction requirement between Species 1 and 2 is still deemed proper and is therefore made FINAL. Species 1 is examined in the instant application.
Claim Objections
Claims 16-20 objected to because of the following informalities:  “non-transitory computer storage media” should read “non-transitory computer readable storage media”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The term “in-place” is not defined in the claim and its bounds is unclear in view of the specification. It does not appear to add anything to the claim and the claim is interpreted as lacking the term. Moreover, the term “the processor” lacks antecedent basis and is unclear if it is referring to a “processor node” and, if so, which “processor node”. It is interpreted as any processor node.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving data characterizing an asynchronous execution graph comprising one or more subgraphs, receiving source data from an external system that corresponds to the source node of a first subgraph in the graph; in response, executing the operations represented by the processor nodes in the first subgraph; and executing the operations represented by each sink node in the first subgraph. The claims further recite the structure o the subgraphs. The claims are drawn to an abstract idea of a mental process. .	The entirety of the claim limitations may be read as the creation of a data structure of a graph. All the steps may be performed in a human mind and/or with the aid of pen and paper. For example, a human mind may conceive of a simple collection of subgraphs containing a reasonable number of nodes (including all the node types as claimed), conceive of a hypothetical source data to be executed by the graph, and then process the flow of the graph using the source data by performing the operations of all the required nodes. The claim limitations are recited at a high level of generality such that the claims read on, for example, a student in a data structure course tasked with creating subgraph logic (purely theoretical, i.e. not with the aid of a computer).	The judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of “one or more computers” (Claims 10 and 16), “one or more storage devices” (Claim 10), and “one or more non-transitory computer storage media” (Claim 16). The computer elements are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of monitoring information and determining information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitation of displaying the frequently-traveled routes is considered as an additional element. The displaying step is recited at a high-level of generality such that it merely extra/post-solution activity of displaying the results of the data analysis of ranking routes. Accordingly, even in combination, the additional element of displaying does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For these reasons there is no inventive concept. The claim is not patent eligible.

Claim(s) 2-6, 11-15, and 17-20 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 1, 10, and 16, respectively, and for failing to cure the deficiencies listed above.		All the dependent claims recite subject matter drawn to the nature of the nodes and how they perform operations. They do not recite additional elements beyond what was identified in the rejection of the independent claims. A human mind may perform all the dependent claims, as in the independent claims, in structuring a theoretical and reasonably sized collection of subgraphs and assign different nodes the claimed operations and perform a simple progression through the graph using source information.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 10, 11, 13, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker et al. (US 2018/0247197 A1).
As per Claim 1, Tucker et al. discloses a method comprising: 	receiving data characterizing an asynchronous execution graph comprising one or more subgraphs ([0041]; Fig. 2 Step 208), 		wherein each subgraph comprises a plurality of nodes connected by edges, the plurality of nodes comprising a source node, one or more processor nodes, and one or more sink nodes (Fig. 3), 		wherein:		 the source node represents operations comprising receiving source data from a corresponding external system and providing the source data to one or more processor nodes (Source Nodes: 302, 304, 308 or 312); 		each processor node has one or more parent nodes and one or more child nodes (Processor nodes: 306, 312); 		each parent node is either the source node of the subgraph or another processor node in the subgraph (Fig. 3); 		each child node is either a sink node of the subgraph or another processor node in the subgraph (Sink nodes: 310, 314, 316), and 		each processor node represents operations comprising i) receiving input data from the parent nodes of the processor, ii) processing the input data to generate output data, and iii) providing the output data to the child nodes of the subgraph ([0049-0050]); and 		each sink node represents operations comprising receiving sink data from one or more parent processor nodes and publishing the sink data to a corresponding external system (Sink nodes mapped above transferring data to the source node of the next subgraph), and 	receiving source data from an external system that corresponds to the source node of a first subgraph in the graph (Fig. 3; [0048]; receiving data to source node 302); 	in response, executing the operations represented by the processor nodes in the first subgraph ([0047]); and 	executing the operations represented by each sink node in the first subgraph ([0051]).

As per Claim 2 Tucker et al. discloses the method of claim 1, wherein each subgraph comprises a plurality of edges, the plurality of edges comprising one or more forward edges, wherein: 	each forward edge represents a flow of data from a parent node to a child node ([0052]; Fig. 3; edges between nodes); and 	the one or more forward edges define a topological sorting of the nodes in the subgraph, wherein a first node in the topological sorting is the source node of the subgraph and a last node in the topological sorting is a sink node of the subgraph (Fig. 3).
As per Claim 4, Tucker et al. discloses the method of claim 1, wherein: 	the one or more subgraphs comprise one or more processor nodes that are mutating nodes, wherein each mutating node represents operations comprising mutating input data of one or more parent nodes of the processor in-place; and 	executing the operations represented by each processor node in the first subgraph comprises executing operations represented by each mutating node, comprising mutating input data of the mutating node in-place after the operations represented by every other processor node that receives as input the input data of the mutating node have completed execution (BRI of mutating node (in view of specification, p.14, description of Fig. 4) is a node that receives an input, changes the input, and sends it to a following node while waiting for other processing nodes to finish. [0042] reads on the BRI).
As per Claim 6, Tucker et al. discloses the method of claim 1, wherein each sink node represents operations further comprising: 	receiving either sink data or a placeholder value from each parent node of the sink node; 	determining, according to a set of sink node rules, whether to publish the sink data; and 	if determining to publish the sink data, providing the sink data to a corresponding external system (Fig. 3; performing the operations assigned to the sink nodes and passing the information on to the next subgraph).
Regarding Claim(s) 10, 11, 13, 15-17, and 19: all limitations as recited have been analyzed with respect to Claim(s) 1, 2, 4, and 6 respectively. Claim(s) 10, 11, 13, and 15 pertain(s) to an apparatus corresponding to the method of Claim(s) 1, 2, 4, and 6. Claim(s) 16, 17, and 19 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 1, 2, 4, and 6. Claim(s) 10, 11, 13, 15-17, and  19 do/does not teach or define any new limitations beyond Claim(s) 1, 2, 4, and 6, therefore is/are rejected under the same rationale.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (US 2018/0247197 A1) in view of Tian et al. (US 2020/0082026 A1).
As per Claim 3, Tucker et al. does not disclose the method of claim 2, wherein: 	the plurality of edges further comprise one or more backward edges, wherein each backward edge represents operations comprising passing backward data from a later node to an earlier node, wherein the earlier node is before the later node in the topological sorting; and 	the operations represented by each processor node further comprise receiving either backward data or a placeholder value from every later node that shares a backward edge with the processor node.	However, Tian et al. teaches the aforementioned limitation ([0074, 0078-0079]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tucker et al. to provide the aforementioned limitations taught by Tian et al. with the motivation of improving graph computation in complicated graphs ([0002]).
Regarding Claim(s) 12 and 18: all limitations as recited have been analyzed with respect to Claim(s) 3 respectively. Claim(s) 12 pertain(s) to an apparatus corresponding to the method of Claim(s) 3. Claim(s) 18 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 3. Claim(s) 12 and 18 do/does not teach or define any new limitations beyond Claim(s) 3, therefore is/are rejected under the same rationale.

Claim(s) 5, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (US 2018/0247197 A1) in view of Google Research (NPL “Tensor Flow: Large-Scale Machine Learning on Heterogeneous Distributed Systems”).
As per Claim 5, Tucker et al. discloses the method of claim 1, wherein each processor node represents operations further comprising: 	receiving either input data or a placeholder value from each parent node of the processor node (Fig. 3); 	determining, according to a set of processor node rules, whether to execute the operations represented by the processor node ([0054]); 	if determining to execute the operations represented by the processor node: 		generating output data by executing the operations represented by the processor node, and sending the output data to each child node of the processor node ([0054]).		Tucker et al. does not disclose: if determining not to execute the operations represented by the processor node, sending a placeholder value to each child node of the processor node.	However, Google Research teaches the aforementioned limitation (p. 6, Section 4.1; The equation and following paragraph. Setting O to zero in a case where the full operation is not necessary based on child node).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tucker et al. to provide the aforementioned limitations taught by Google Research with the motivation of computing the gradient of a cost function.		
Regarding Claim(s) 14, and 20: all limitations as recited have been analyzed with respect to Claim(s) 5 respectively. Claim(s) 14 pertain(s) to an apparatus corresponding to the method of Claim(s) 5. Claim(s) 20 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 5. Claim(s) 14 and 20 do/does not teach or define any new limitations beyond Claim(s) 5, therefore is/are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619